FILED
                              NOT FOR PUBLICATION                              OCT 21 2013

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10140

                 Plaintiff - Appellee,            D.C. No. 4:11-cr-02884-DCB

  v.
                                                  MEMORANDUM *
CHAD ANDREW BERKLEY,

                 Defendant - Appellant.



                      Appeal from the United States District Court
                               for the District of Arizona
                      Ronald S.W. Lew, District Judge, Presiding **

                             Submitted October 15, 2013 ***

Before:          FISHER, GOULD, and BYBEE, Circuit Judges.

       Chad Andrew Berkley appeals from the district court’s judgment and

challenges his guilty-plea conviction for failure to register as a sex offender, in



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Ronald S.W. Lew, Senior United States District Judge
for the Central District of California, sitting by designation.
           ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 2250(a). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Berkley argues that the registration requirements of the Sex Offender

Registration and Notification Act (“SORNA”) did not apply to him when he

moved from Pennsylvania to Arizona in 2010, because the Attorney General’s

SMART guidelines, which made the requirements retroactive as of August 1, 2008,

did not comply with the Administrative Procedure Act (“APA”). Berkley’s claim

is foreclosed by our decision in United States v. Valverde, 628 F.3d 1159, 1164,

1169 (9th Cir. 2010), in which we held that the final SMART guidelines issued on

July 2, 2008, complied with the APA’s procedural requirements and that SORNA

became effective against offenders like Berkley, who were convicted before the

statute’s enactment, on August 1, 2008. See United States v. Mattix, 694 F.3d

1082, 1084-85 (9th Cir. 2012) (per curiam), cert. denied, 2013 WL 2417739 (U.S.

Oct. 7, 2013).

      AFFIRMED.




                                         2                                    12-10140